DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted October 22, 2021, has been reviewed by the examiner and entered of record in the file.  
2.	Claim 1 is amended.  Claims 1, 4, 5, 7, 8, 10, 11, 13, 14, 16, 19, 20, 22, 23, 25-27, 29, 30, 32, 34, and 51 are present in the application. 
3.	Claims 34 and 51 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Status of the Claims
4.	Applicant previously elected a composition comprising: (a) the species of formula (I); (b) the binder Kollidon VA 64; (c) the disintegrant croscarmellose sodium; (d) the excipient mannitol; and (e) the surfactant Vitamin E TPGS.
5.	As stated above, claims 34 and 51 are withdrawn as directed to a non-elected invention. Claims 19, 20, 22, 23, 25, 27, 29, 30, and 32 are also presently withdrawn from consideration as drawn to non-elected species.
6.	Claims 1, 4, 5, 7, 8, 10, 11, 13, 14, 16, and 26 are under examination in the instant Office Action.
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
herewith.
Previous Claim Rejections - 35 USC § 112
8.	Claim 1 was previously rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Upon further consideration of Applicant’s amendment to claim 1 such that the claim is drafted as: “[a] pharmaceutical composition comprising a compound having  formula (I):”, the previous indefiniteness rejection is withdrawn.

Previous Claim Rejections - 35 USC § 103

9.	Claims 1, 4, 5, 7, 8, 10, 11, 13, 14, 16 and 26 were previously rejected under 35 U.S.C. 103 as being unpatentable over Li et al, WO 2009/036099 A1 (cited on the IDS of 12/26/19), in view of Narang and Boddu, Excipient Applications in Formulation Design and Drug Delivery (2015), hereafter referred to as “Narang,” further in view of Buhler, Kollidon: Polyvinylpyrrolidone excipients in the pharmaceutical industry (2008).
	Claim 1, as amended, is directed to a pharmaceutical composition comprising a compound having formula (I), at least one binder, at least one disintegrant, at least one pharmaceutically acceptable excipient, and at least one lubricant or at least one surfactant (more specifically, the binder Kollidon VA 64, the disintegrant croscarmellose sodium, the excipient mannitol, and the surfactant Vitamin E TPGS (claim 4)).  
	As further recited in claims 5, 7, 8, 10, 11, 13, 14, and 16:
	(a)	the compound is an amount ranging from about 5 wt % to about 25 wt %; 			the Kollidon VA 64 is in an amount ranging from about 5 wt % to about 25 			wt %; the croscarmellose sodium is in an amount ranging from about 5 wt 			% to about 25 wt %; the mannitol is in an amount ranging from about 20 			wt % to about 60 wt %; and the Vitamin E TPGS is in an amount ranging 			from about 1 wt % to about 20 wt % (claim 5);
	(b)	the compound is an amount of about 16.7 wt %; the Kollidon VA 64 is in 			an amount of about 16.7 wt %, the croscarmellose sodium is in an amount 			of about 16.7 wt %; the mannitol is in an amount of about 41.67 wt %; and 			the Vitamin E TPGS is in an amount of about 8.33 wt % (claim 7);
	(c)	the compound is an amount ranging from about 30 mg to about 130 mg; 			the Kollidon VA 64 is in an amount ranging from about 30 mg to about 			130 mg; the croscarmellose sodium is in an amount ranging from about 30 		mg to about 130 mg; the mannitol is in an amount ranging from about 100 		mg to about 300 mg; and the Vitamin E TPGS is in an amount ranging 			from about 5 mg to about 75 mg (claim 8);
	(d)	the compound is an amount of about 80 mg; the Kollidon VA 64 is in 			an amount of about 80 mg; the croscarmellose sodium is in an amount 			of about 80 mg; the mannitol is in an amount of about 200 mg; and 			the Vitamin E TPGS is in an amount of about 40 mg (claim 10);
claim 11);
	(f)	the compound is an amount of about 16.7 wt %; the Kollidon VA 64 is in 			an amount of about 16.7 wt %, the croscarmellose sodium is in an amount 			of about 33.33 wt %; the mannitol is in an amount of about 16.7 wt %; and 			the Vitamin E TPGS is in an amount of about 16.7 wt % (claim 13);
	(g)	the compound is an amount ranging from about 30 mg to about 130 mg; 			the Kollidon VA 64 is in an amount ranging from about 30 mg to about 			130 mg; the croscarmellose sodium is in an amount ranging from about 50 		mg to about 250 mg; the mannitol is in an amount ranging from about 30 			mg to about 130 mg; and the Vitamin E TPGS is in an amount ranging 			from about 30 mg to about 130 mg (claim 14);
	(h)	the compound is an amount of about 80 mg; the Kollidon VA 64 is in 			an amount of about 80 mg; the croscarmellose sodium is in an amount 			of about 160 mg; the mannitol is in an amount of about 80 mg; and 				the Vitamin E TPGS is in an amount of about 80 mg (claim 16).

	Li et al teach a pharmaceutical composition comprising 2-acetylnaphtho[2,3-b]furan-4,9-dione  (see page 10, paragraph [0033], lines 4-5) which is the same as Applicant’s instantly recited compound of formula (I):

    PNG
    media_image1.png
    113
    181
    media_image1.png
    Greyscale
  (i.e. Napabucasin or BBI608), and its pharmaceutically acceptable salts or solvates thereof, and pharmaceutically acceptable excipients, carriers, and diluents (see page 10, last line- page 11, first line).  Li et al discuss solid dosage forms comprising mixing the above composition with excipients including mannitol (page 27, first line), binders, suggesting polyvinylpyrrolidone (page 27, lines 1-2), disintegrating agents (page 27, line 3), and specifically mention the surfactant vitamin E TPGS (page 29, paragraph [00122], line 3).
	Li et al teach a pharmaceutical composition comprising Applicant’s instant compound, napabucasin, and a pharmaceutical acceptable carrier, excipients including mannitol, a polyvinylpyrrolidone binder, a disintegrating agent, and surfactants including vitamin E TPGS, but do not explicitly disclose a composition wherein the polyvinylpyrrolidone binder is Kollidon VA 64, and the disintegrant is croscarmellose sodium.
Yet, Narang teaches the benefits of employing pharmaceutical carriers and excipients in drug design, including the advantages of disintegrants:
 “[e]xcipients, such as croscarmellose sodium, crospovidone, sodium starch glycollate, and starch are routinely utilized to induce rapid dosage form disintegration in the presence of aqueous fluids, thereby enhancing the rate and extent of drug dissolution.  This can enhance the bioavailability of drugs where disintegration and dissolution are the rate limiting steps for absorption” [emphasis added] (see page 299, under 10.6.1).
Buhler teaches that “Kollidon” brand binders are based on polyvinylpyrrolidone excipients and are common employed in the pharmaceutical industry: “Kollidon VA 64 (copovidone) is a water-soluble copolymerisate of vinylpyrrolidone and vinyl acetate and is mainly used as a binder in tablets, granules, capsules and in coating processes,” (see page 7, first paragraph).
	Thus, the prior art included each element recited in Applicant’s instant composition, although not necessarily in a single prior art reference, (the only difference between the claimed composition and the prior art being the lack of actual combination of the elements in a single prior art reference).  As such, one skilled in the art could have combined the elements as claimed into a single composition by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
It would have been prima facie obvious to one skilled in the art to pick and choose from the commonly employed excipients and ingredients taught by Narang and Buhler in order to prepare a pharmaceutical composition comprising napabucasin, as suggested by Li et al, and in doing so, one would have a reasonable expectation of success.
	As such, claims 1, 4, 5, 7, 8, 10, 11, 13, 14 and 16 are prima facie obvious.

Claim 26 is drawn to the composition of claim 1, further comprising sodium lauryl sulfate in an amount ranging from about 0.1 wt-% to about 2 wt-% relative to the amount of the compound.
	Li et al additionally teach the addition of the lubricant sodium lauryl sulfate (page 27, line 9). 
	As such, claim 26 is prima facie obvious.

	Regarding the weight percent and amounts of the excipients recited in claims 5, 7, 8, 10, 11, 13, 14, 16 and 26, the optimization of result effect parameters (e.g., weight ratio, dosage range etc) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to best achieve the desired results. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.  See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
	Therefore, absent a showing of unobvious and superior properties, claims 5, 7, 8, 10, 11, 13, 14, 16 and 26 are prima facie obvious.

Response to Arguments
10.	Applicant traverses the obviousness rejection over Li et al, in view of Narang, further in view of Buhler, arguing that a prima facie case of obviousness requires the teaching of all the claim elements by the reference(s) and that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. Applicant alleges that the Office has not met this burden, at least because the Office has not provided a reason why one skilled in the art would have combined the elements of the cited references.

11.	Applicant's arguments have been fully considered but they are not persuasive.  Regarding Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, a suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so. The Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97.  
 	In this case, “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
	Thus, the prior art explicitly teaches each element claimed in the composition, although not necessarily in a single prior art reference, with the only difference being the lack of actual combination of the elements into a single composition. Li et al teach a pharmaceutical composition comprising Applicant’s instant compound, napabucasin, and a pharmaceutical acceptable carrier, excipients including mannitol, a polyvinyl-pyrrolidone binder, a disintegrating agent, and surfactants including vitamin E TPGS, but do not teach wherein the polyvinylpyrrolidone binder is Kollidon VA 64, or the disintegrant is croscarmellose sodium. Narang discusses the benefits of employing pharmaceutical carriers and excipients in drug design, in particular the advantages of employing disintegrants (specifically naming crocarmellose sodium) in order to increase the rate and extent of drug dissolution (i.e. enhance the bioavailability of drugs). Buhler 
	As such, one skilled in the art would be motivated to combine the known ingredients crocarmellose sodium and Kollidon 64, as suggested by Narang and Buhler, in order to enhance the bioavailability of the known pharmaceutical composition comprising napabucasin taught by Li et al.
As such, a prima facie case is established.  Since Applicant has not demonstrated otherwise, Applicant's argument is not considered persuasive.

Conclusion
12.	In conclusion, claims 1, 4, 5, 7, 8, 10, 11, 13, 14, 16, 19, 20, 22, 23, 25-27, 29, 30, 32, 34 and 51 are pending in the application. Claims 19, 20, 22, 23, 25, 27, 29, 30, 32, 34 and 51 are presently withdrawn as directed to a nonelected invention.  Claims 1, 4, 5, 7, 8, 10, 11, 13, 14, 16, and 26 are rejected.  No claim is presently allowable.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611